"The law [Code, § 61-301] provides for a summary dispossession of a tenant or lessee in three cases: first, where a tenant shall hold possession of lands and tenements over and beyond the term for which the same were rented or leased to him; second, if he shall fail to pay the rent when the same shall become due; and third, in case of a tenancy at will or by sufferance. On failure or refusal to deliver possession on demand, an oath may be made and summary proceedings had." Hicks v. Beacham, 131 Ga. 89, 92 (62 S.E. 45).
As to grounds 1 and 3, which give the landlord the right under the Code, § 61-301, to dispossess the tenant as stated, it might be noted that, even though the tenant proved that he did not hold possession over and beyond the term for which the property was leased or rented, or that he was not a tenant at will or sufferance, yet, if he failed to pay the rent under any of these tenancies, he would be subject to eviction under the Code, § 61-301; and here where the allegations of the affidavit of the landlord were, "That said tenant fails to pay the rent now due on said house and premises, or that the said tenant is holding said house and premises over and beyond the term for which the same were rented to him, that the said owner desires and has demanded possession of said house and premises, and the same has been refused by the said E. E. Davenport," proof of either allegation would entitle the landlord to evict the tenant; and where the defendant admitted that he was a tenant and had not paid the rent, and this ground was supported by other uncontroverted evidence, the irrelevant averment in the counter-affidavit that, "His term of rent has not expired, and that he is not holding possession over and beyond his term," was mere surplusage and did not affect the right of recovery by the plaintiff, and the refusal of the court to admit evidence to support this superfluous allegation was not reversible error. Price v.Bloodworth, 55 Ga. App. 268, 269 (189 S.E. 925).
This proceeding against the tenant "was not instituted for the purpose of recovering any particular amount as rent, but to recover *Page 499 
possession of the property wrongfully withheld from the owner" (Hamilton v. McCroskey, 112 Ga. 651, 655, 37 S.E. 859); and "In all cases where a tenant holding possession of land shall fail to pay the rent when the same shall become due; the landlord is afforded a summary remedy for his eviction. Civil Code, §§ 5385 [61-301], 5386 [61-302], 5389 [61-305]; Huff v. Markham,70 Ga. 284; Hicks v. Beacham, 131 Ga. 89 (62 S.E. 45)."Carter v. Sutton, 147 Ga. 496 (94 S.E. 760). "A tenant at will who is in arrears with his rent and who refuses on demand to surrender the premises may be ejected by dispossessory warrant, and it is not necessary that sixty-days' notice should be given him. The officer must exhibit the warrant to the tenant and give him three days within which to move, before proceeding forcibly to eject him." Lanier v. Kelly, 6 Ga. App. 783 (4) (65 S.E. 692). In the instant case, there is no pleading to present the issue sought for the first time to be raised by the evidence which the court refused to allow upon objection to it. Therefore the court is without authority to pass upon the question as to whether the evidence disallowed would be admissible upon an issue made by proper pleadings. See, in this connection, Patrick v.Cobb, 122 Ga. 80, 81 (49 S.E. 806).
Gardner and Parker, JJ., join in this specialconcurrence.